

116 HR 6376 IH: To amend the State Department Basic Authorities Act of 1956 to exempt the reimbursement for certain travel to return to the United States, and for other purposes.
U.S. House of Representatives
2020-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6376IN THE HOUSE OF REPRESENTATIVESMarch 23, 2020Ms. Velázquez (for herself, Mr. Smith of New Jersey, Ms. Clarke of New York, Mr. Neguse, Mr. Nadler, Mr. McGovern, Mr. Sherman, Mrs. Hayes, Mr. Raskin, Ms. Omar, Mr. Schiff, and Mr. Espaillat) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to exempt the reimbursement for certain travel to return to the United States, and for other purposes.1.Exemption of reimbursement for certain travel to return to the United StatesSection 4 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2671) is amended by adding at the end the following new subsection:(e)In the case of a communicable disease for which the Federal Government has issued a travel alert or travel warning, the reimbursement requirements under subsections (b)(2)(A)(ii) and (d) shall not apply..